ORDER
STEPHANIE A. HAND, of Livingston, who was admitted to the bar of this State in 2000, having pleaded guilty in the United States District Court for the District of New Jersey to a two-count Information charging her with willfully failing to file income tax returns for calendar years 2008 and 2009, in violation of 26 U.S.C. § 7203, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), STEPHANIE A. HAND is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that STEPHANIE A. HAND be restrained and enjoined from practicing law during the period of her suspension; and it is further
ORDERED that the entire record of this matter be made a permanent part of the respondent’s file as an attorney at law of this State; and it is further
ORDERED that STEPHANIE A. HAND comply with Rule 1:20-20 dealing with suspended attorneys.